Citation Nr: 1400613	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hand disability, claimed as arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that, in pertinent part, denied service connection for disabilities of the hands, knees and lower back; and tinnitus.    Jurisdiction of the Veteran's case is currently with the VA RO in Des Moines, Iowa.  

In an August 2010 rating decision, the Des Moines RO granted service connection for left and right knee patellofemoral syndrome.  The RO's action represents a full grant of the benefits sought as to the for knee claim.

In December 2012, the Veteran testified during a hearing conducted via video conference with the undersigned.  A transcript of the hearing is of record.

The matter of entitlement to service connection for a bilateral hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A current lumbar spine disability, diagnosed as degenerative disease of the lumbar spine with old compression fractures of L1 and L2 vertebral bodies, had its onset during active military service.

2.  Current tinnitus had its onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision grants the claims on the appeal for service connection for a lower back disability and tinnitus, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

II.  Service Connection Criteria

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Lower Back

The Veteran reported on his initial October 2007 Veteran's Application for Compensation or Pension (VA Form 21-526) that his lower back problems began in service; and, during his December 2012 Board hearing, stated that lower back problems began while he was on active duty.

The Veteran is competent to report in-service lower back pain.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 133, 1337 (Fed. Cir. 2006).  In light of the fact that the Veteran provided pages of his journal kept during service, confirming that he experienced low back pain, and has testified to in-service back pain, the Board concludes that his reports are also credible and his back pain in service is conceded.  38 U.S.C.A. § 5107(b). 

Dr. C.M.C. opined that the Veteran's lumbar spine disability was "100 percent related" to military service.  The physician explained that the Veteran did not have a back problem prior to service and did a lot of lifting, manual labor, and physical activity in service.  

The April 2010 VA examiner concluded that the Veteran's history and the progression of the condition would suggest that it started a long time ago as well as was aggravated during military service.  But, without "proper documentation" the examiner could not state, without resort to speculation, that such was the case.  This opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The only probative medical opinion of records supports a link between the current back disability and service.  

As the evidence reflects that the Veteran experienced lumbar spine pain in service, has a current lumbar spine disorder, and there has been a continuity of symptomatology since service, with no post-service lumbar injury, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the current lumbar spine disorder, diagnosed as degenerative disease of the lumbar spine with old compression fractures of the L1 and L2 vertebral bodies are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

B. Tinnitus

The Veteran testified that as a combat engineer during service he was exposed to acoustic trauma from firing guns, explosives, and other loud noises.  He initially noticed the ringing in his ears when he was in Okinawa at the end of his tour of active duty and it continued after service.  .  

The Veteran's service treatment records do not discuss tinnitus.  His awards and decorations include a Rifle Expert Badge.

An April 2008 VA audiology examination report includes the Veteran's complaint of having intermittent tinnitus in service that occurred more frequently now.  In the VA examiner's opinion the Veteran's tinnitus was at least as likely as not a result of military noise exposure.

In a December 2008 treatment record, Dr. C.M.C. noted that the Veteran denied ringing in his ears.

The Veteran is competent to report the symptoms of tinnitus, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77.  The Board finds the Veteran's reports of experiencing tinnitus in service credible.

The evidence includes the April 2008 VA opinion wherein an examiner found it was at least as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.  There is no medical opinion in the claims file to contradict the VA examiner's opinion.

As the weight of the evidence reflects that the Veteran experienced tinnitus in service, and there has been a continuity of symptomatology since service, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for tinnitus is granted.


REMAND

Here, the April 2010 VA examiner and Dr. C.M.C. appear to agree that the Veteran has hand pain due to service; however, it is unclear if the Veteran currently has a current hand disability.  See e.g., Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (to the effect that pain without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection could be granted).  A new VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician to ascertain whether he has a bilateral hand disability, and whether any such disability(ies) is/are the result of a disease or injury in service.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

The examiner should identify all disabilities, to include arthritis, carpal tunnel syndrome, or another condition affecting the bilateral hands that have been present since 2009.  

The examiner should offer an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a bilateral hand disability had its onset during his period of service or is otherwise related to the Veteran's period of service

The examiner must provide reasons for the opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence. 

The examiner should consider the service treatment records, the Veteran's statements of symptoms during his period of active duty, post-service lay statements of the Veteran pertaining to bilateral hand symptomatology, and any post-service medical findings of bilateral hand conditions including the opinion of the VA examiner in April 2010 (to the effect that the Veteran did not have bilateral hand arthritis but it was at least as likely as not that bilateral hand pain started and was aggravated during active service.); and Dr. C.M.C., in May 2010 (to the effect that it was more likely than not that the Veteran's hand arthritis was related to active service), and in December 2012 (to the effect the Veteran's hand symtoms have been present for a long time and most likely had their onset in military service).

2.   If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


